Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,

Complainant,

Vv.

7 Days Grocery, LLC / Shedid F. Shedid
d/b/a 7 Days Grocery,

Respondent.

Docket No. C-15-923

FDA No.

FDA-2015-H-0119

Decision No. CR3708

Date:

INITIAL DECISION

The Center for Tobacco Products (CTP)

March 11, 2015

AND DEFAULT JUDGMENT

began this matter by serving an administrative

complaint on Respondent, 7 Days Grocery, LLC / Shedid F. Shedid d/b/a 7 Days

Grocery, at 4565 Durant Avenue, North

Charleston, South Carolina 29405, and by filing

a copy of the complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The complaint alleges that 7 Days Grocery impermissibly sold

cigarettes to minors and failed to verify,

by means of photo identification containing a

date of birth, that a tobacco purchaser was 18 years of age or older, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its

implementing regulations, Cigarettes an

Smokeless Tobacco, 21 C.F.R. pt. 1140 (2013).

CTP seeks to impose a $500 civil money penalty against 7 Days Grocery.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on January 15, 2015, CTP served the
complaint on Respondent 7 Days Grocery by United Parcel Service. In the complaint
and accompanying cover letter, CTP explained that, within 30 days, Respondent should
pay the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent 7 Days Grocery has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.

§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

¢ On March 11, 2014, at 4:36 p.m., at Respondent’s business establishment, 4565
Durant Avenue, North Charleston, South Carolina 29405, an FDA-commissioned
inspector observed that a person younger than 18 years of age was able to
purchase a package of Newport Box 100s cigarettes. The inspector also
documented that staff failed to verify, by means of photographic identification
containing a date of birth, that the purchaser was 18 years of age or older;

e Ina warning letter dated May 15, 2014, CTP informed Respondent of the
inspector’s March 11, 2014 observations, and that such actions violate federal
laws, 21 C.F.R. §§ 1140.14(a) and 1140.14(b)(1). The letter further warned that
Respondent’s failure to correct the violations could result in a civil money penalty
or other regulatory action;

e At approximately 7:55 a.m. on July 22, 2014, at Respondent’s business
establishment, 4565 Durant Avenue, North Charleston, South Carolina 29405,
FDA-commissioned inspectors observed that a person younger than 18 years of
age was able to purchase a package of Newport Box 100s cigarettes. The
inspector also documented that staff failed to verify, by means of photographic
identification containing a date of birth, that the purchaser was 18 years of age or
older.

These facts establish Respondent 7 Days Grocery’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1;
see 21 U.S.C. § 387£(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The
regulations prohibit the sale of cigarettes to any person younger than 18 years of age. 21
C.F.R. § 1140.14(a). The regulations also require retailers to verify, by means of photo
identification containing a purchaser’s date of birth, that no cigarette purchasers are
younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1).

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
7 Days Grocery, LLC / Shedid F. Shedid d/b/a 7 Days Grocery. Pursuant to 21 C.F.R.
§ 17.11(b), this order becomes final and binding upon both parties after 30 days of the
date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

